DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 27 recites “the system is in fluid communication with an internal combustion engine, wherein the internal combustion engine is a diesel engine” but its parent claim 14 already requires exhaust treatment system “in fluid communication with a heavy-duty diesel engine”, which has a narrower scope.  Therefore, claim 27 does not further limit its parent claim 14. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14-15 and 18-23, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fedeyko et al. (US2015/0037233A1) in view of Brown et al. (US 2015/0252708), Li (US2017/0152778), Mitchell (US2016/0090887) and Huang (US2011/0064632).
Fedeyko teaches an after-treatment exhaust system comprising fuel injector for introducing a fuel source (item 130, 135, Fig 2B), a diesel oxidation catalyst (item 105, Fig. 2B), a nitrogenous based reductant injector (item 110, Fig. 2B), a SCR (selective catalytic reduction catalyst) (item 120, Fig. 2B, para. [0070]) which can selectively reduce NOx (para. [0006]), an ASC (ammonia slip catalyst, also known as ammonia oxidation catalyst-AMOX) (para. [0007]) downstream of the SCR catalyst (item 140, Fig. 2 B, para.), and a catalytic diesel particulate filter coated with catalyst (item 150, Fig. 2B, para. [0013], [0069] [0075]) which can accumulate and/or combust soot, apparently a catalyzed soot filter.  Fedeyko also teaches the ASC catalyst can be used in lean burn exhaust gas after-treatment systems which do not include an oxidation catalyst (e.g., a diesel oxidation catalyst (DOC)) upstream of the ASC catalyst (para. [0012]).  Therefore, Fedeyko envisions an exhaust treatment system not having DOC catalyst.  
Fedeyko further discloses the ASC catalyst comprising a first catalyst layer disposed on and/or within the substrate and a second catalyst layer coated over at least a portion of a second catalyst layer, wherein the first catalyst layer comprises a first oxidation catalyst for oxidizing  NH3 primarily into secondary NOx  and H2O, and the second catalyst layer contains a mixture of (i) a second oxidation catalyst consisting of palladium on a first metal oxide support and (ii) a catalyst for selectively reducing NOx and/or storing NH3 ([0014], [0029], [0033]).  Fedeyko also teaches top and bottom layers of the ASC are segregated to prevent immediate oxidation of the NH3 which would lead formation of untreated secondary NOx in the exhaust stream. For this reason, the top layer in ASCs is free from noble metals (first layer), such as platinum group metals (PGMs). Moreover, the bottom layer (second layer) containing the PGM-based oxidation catalyst is completely covered by the top layer to prevent untreated secondary NOx from entering the exhaust stream. 
Fedeyko further teaches the catalyst for selectively reducing NOx (i.e. an oxidation catalyst in ASC catalyst) can be vanadium oxide on high surface area support, e.g. and Cu or Fe loaded zeolite (para. [0036]-[0040],[0041], [0042]), such first layer does not comprise a platinum group metal supported onto metal oxide support.  Fedeyko also teaches such catalytic material wash coated onto substrate (example 1, wash coating in para. [0083], example 2).  
As for the claimed the exhaust gas treatment system including a third catalyst for selective catalytic reduction of NOx, Fedeyko further teaches contacting the exhaust gas with one or more flow-through SCR catalyst device(s) in the presence of a reducing agent to reduce the NOx concentration in the exhaust gas. 
It would have been obvious for one of ordinary skill in the art to adopt additional or a second SCR catalyst as shown by Fedeyko to effectively reduce NOx concentration in the exhaust gas
Furthermore, Li teaches an after-treatment (AT) system for a flow of exhaust gas comprising first AT device (item 32, Fig. 1), which may be a DOC, a second AT device (item 34), which may be a selective catalytic reduction filter (SCRF) (para. [0023], [0026]), a third AT device, which may be a lean NOx trap (LNT) (noted LNT configured to reduce oxides of nitrogen or NOx), a SCR, a rear oxidation (ROC) or a combination of the forgoing devices (para. [0025]).  Li also teaches such AT system including reductant injector (item 56, Fig. 1). 
It would have been obvious for one of ordinary skill in the art to adopt such AT treatment system having additional SRC catalyst together with a SCRF (including a SCR catalyst) as shown by Li to modify the catalyst exhaust treatment system of Fedeyko because by doing so can help provide an additionally facilitate more efficient reduction of NOx  in an exhaust gas treatment system as suggested by Li ([0032]). 
As for the claimed “in fluid communication with a heavy-duty diesel engine”, it is noted that limitation does not structurally limiting the claimed exhaust gas treatment system, rather directed to intended use of such claimed exhaust gas treatment system. Furthermore, Fedeyko teaches the exhaust treatment system is in fluid communication with an internal combustion engine, which is a diesel engine (para.[0013], Fig 2A-B, para. [0063]-[0074]).  It is well-known in the art that lean burn exhaust gas treatment system can be used for either light duty or heavy duty diesel engines (See Brown para. [0063]).   It would have been obvious for one of ordinary skill in the art to “obvious to try” an exhaust gas treatment system for usage in heavy duty diesel engine because choosing from finite number of identified, predictable solutions of either light duty or heavy duty diesel engines would have a reasonable expectation of success (see MPEP § 2143 KSR)
Regarding claim 14,  Fedeyko does not expressly teach or a second reductant injector, or a forth ammonia catalyst for selective catalytic reduction of NOx and/or for the oxidation of ammonia. 
Mitchell teaches an exhaust treatment system having a second reductant injector (Fig. 2-6, Fig. 14-15, para. [0022]-[0026], [0033]-[0038]). 
It would have been obvious for one of ordinary skill in the art to adopt a second reductant injector along with a first reductant injector as shown by Mitchell to modify the reductant injector of Fedeyko because by doing so can help inject reductant over a larger area or to be used in alternate fashion to mitigate or prevent reductant deposits, reductant wall films and localized cold spots within the after-treatment system etc. as suggested by Mitchell (para. [0017], [0027], [0038]). 
Huang teaches a staged catalyst system for reducing gases in the exhaust from a combustion engine comprising SCR1/PF (item 108, Fig. 1) and another SCR2/PF2 (item 110, Fig. 1, para. [0022], [0035]), an oxidation catalyst (item 114, Fig. 1B, para. [0050], [0052]), a second oxidation catalyst (item 124, Fig. 1 B, para. [0054]) to oxidize ammonia molecules that may have slipped through the exhaust passage. 
 It would have been obvious for one of ordinary skill in the art to adopt a forth catalyst for oxidizing ammonia as shown by Huang to modify the catalyst system in Fedeyko because by doing so can help oxidizing ammonia molecules that may have slipped through the exhaust passage and unburned hydrocarbon before final release into the air as suggested by Huang (para. [0054]).   Furthermore, combining such well-known additional/second oxidation catalyst for ammonia oxidation in the exhaust gas treatment system would have predictable results for one of ordinary skill in the art (see MPEP §2143 KSR). 
As for the claimed first catalyst located upstream of the second catalyst, the second catalyst located upstream of the third catalyst, and third catalyst located upstream of the fourth catalyst, Fedeyko already teaches SCR catalyst located upstream of ASC catalyst (i.e. first catalyst located upstream of second catalyst),  while Li teaches second after treatment system located downstream of first after treatment system (Fig. 1), wherein such second treatment system can comprise an additional selective reduction catalyst, apparently, such third catalyst located down stream of second catalyst.  Huang further teaches second oxidation catalyst (the fourth catalyst located downstream of second selective reduction catalyst (i.e. the third catalyst). It would have been obvious for one of ordinary skill in the art to adopt same arrangement of such catalysts as that of instantly claimed via obvious design choices because rearranging of such catalysts in such locations for desired exhaust gas treatment is prima facie case of obviousness (see MPEP § 2144. 04 VI C). 
Regarding claim 15 and 18-19, 28, Fedeyko already teaches such limitations as discussed above. 
Regarding claim 20, Fedeyko already teaches zeolite, or SAPO-34 with Cu as supporting Pd catalyst (table 1, example 1-2, para. [0041]) wherein such framework includes tetravalent Si element. 
Regarding claim 21, Fedeyko further teaches the framework being AEI, CHA framework (para. [0024], [0079]). 
Regarding claim 22, Fedeyko also teaches the substrate being a flow through honeycomb core (para. [0049], [0050], [0054], [0082]) having a plurality of longitudinally extending passages formed by longitudinally walls bounding and defining the passages and a longitudinal total length extending between a front end and a rear end of the substrate. 
Regarding claim 23, Fedeyko also teaches catalyst layers cover about 50% or 75% of the total length of the substrate ([0054]). 
Regarding claim 27, Fedeyko teaches the exhaust treatment system is in fluid communication with an internal combustion engine, which is a diesel engine (para. [0013], Fig 2A-B, para. [0063]-[0074]). 
Regarding claim 29, Fedeyko also teaches the first reductant injector can be a injector for injecting urea (para. [0070], item 110, Fig. 2B). 
Regarding claim 30, Fedeyko already teaches such exhaust treatment system is down stream of the internal combustion engine (Fig. 2A, Fig. 2B). 
Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are moot in view of current rejections.  In response to applicant’s arguments about Fedeyko discloses a second oxidation catalyst comprising palladium, firstly, instant claim 14 only recites “a first layer does not comprise a platinum group metal supported on a metal oxide support”, but such limitation does not require a first layer not comprising palladium as applicant argued.   Furthermore, Fedeyko expressly teaches second oxidation catalyst being free from a PGM metals (ruthenium, rhodium, iridium, osmium, platinum) except palladium (para. [0033], [0036]).  Even if assuming the first layer not without palladium as applicant alleged, Fedeyko also teaches palladium can be incorporated onto support before wash coating batch (i.e. wash coating with second oxidation catalyst layer (para. [0032]), therefore, a first layer (second oxidation catalyst layer) does not comprise a palladium is also envisioned by Fedeyko. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732